Judgment affirmed, with costs. Memorandum: The evidence does not show that the basket over which plaintiff tripped was placed in the aisle by an employee of defendant. The basket was not in the aisle long enough to charge the defendant with notice thereof. The aisles in defendant’s store were not so narrow as to be dangerous upon use by customers and plaintiff’s fall was not caused by the narrowness of such aisles. It was not shown that defendant was negligent. (Greene v. Sibley, Lindsay & Curr Co., 257 N. Y. 190.) All concur. (The judgment dismisses the complaint in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.